


Exhibit 10.4.2(c)

 

SECOND AMENDMENT TO PLANT HAL WANSLEY OPERATING AGREEMENT

 

THIS SECOND AMENDMENT to Plant Hal Wansley Operating Agreement, dated as of the
31st day of October, 2016 (the “Effective Date”), by and among Georgia Power
Company (“GPC”), Oglethorpe Power Corporation (An Electric Membership
Corporation) f/k/a Oglethorpe Power Corporation (An Electric Membership
Generation and Transmission Corporation) f/k/a Oglethorpe Electric Membership
Corporation (“OPC”), Municipal Electric Authority of Georgia (A Public
Corporation and Instrumentality of The State of Georgia) (“MEAG”), and City of
Dalton, an incorporated municipality in the State of Georgia acting by and
through its Board of Water, Light and Sinking Fund Commissioners (“Dalton”),
each individually, a “Participant,” and together, the “Participants.”

 

WITNESSETH

 

WHEREAS, the Participants have previously entered into that certain Plant Hal
Wansley Operating Agreement by and between GPC and each of the Parties dated as
of March 26, 1976 (GPC and OPC), as of August 27, 1976 (GPC and MEAG), and as of
April 19, 1977 (GPC and Dalton), as amended by that certain Amendment to Plant
Hal Wansley Operating Agreement by and among all of the Participants dated as of
January 15, 1995 (as amended, the “Operating Agreements”) providing, among other
things, for the management, control, maintenance, and operation of Plant Hal
Wansley;

 

WHEREAS, the Participants mutually desire to amend certain provisions of each of
their respective Operating Agreements as more particularly set forth in this
Second Amendment;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Participants agree to amend each of their
respective Operating Agreements as follows:

 

1.                                      Definitions.  All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the
Operating Agreements.

 

2.                                      Term.  Section 5(b), TERM, of each of
the Operating Agreements is hereby amended by deleting the first sentence of the
section in its entirety and inserting the following in lieu thereof:

 

This Agreement shall become effective upon the Closing provided for in Section 2
of the Ownership Agreement and shall remain in effect with respect to Wansley
Unit No. 1 and Wansley Unit No. 2 until April 15, 2018.

 

3.                                      Ratification.  The Participants ratify
and affirm each of their Operating Agreements as amended by this Second
Amendment.  Except as expressly set forth in this Second Amendment, all other
provisions of the Operating Agreements remain unchanged and in full force and
effect. This Second Amendment may be executed in any number of counterparts and
by original, electronic, or facsimile signatures, each of which shall be deemed
an original, but all of which together shall constitute one instrument.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the duly authorized representatives of the undersigned
Participants have executed this SECOND AMENDMENT under seal as of the Effective
Date.

 

Signed, sealed and delivered in the presence of:

GEORGIA POWER COMPANY

 

 

 

By:

/s/ Ted J. McCullough

/s/ Carol H. James

 

Print Name:

Ted J. McCullough

 

 

Its:

EVP & Chief Production Officer

Notary Public

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

 

 

By:

/s/ Michael L. Smith

/s/ George B. Taylor

 

Print Name:

Michael L. Smith

/s/ Sharon H. Wright

 

Its:

President and Chief Executive Officer

Notary Public

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

MUNICIPAL ELECTRIC

 

 

AUTHORITY OF GEORGIA

 

 

 

 

 

 

 

 

 

 

By:

/s/ James E. Fuller

/s/ Dale Dyer

 

Print Name:

James E. Fuller

/s/ Cindy R. Carter

 

Its:

President and CEO

Notary Public

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

CITY OF DALTON, GEORGIA

 

 

 

 

 

 

By:

/s/ Tom Bundros

/s/ Pam Witherow

 

Print Name:

Tom Bundros

 

 

Its:

Chief Executive Officer

Notary Public

 

 

 

2

--------------------------------------------------------------------------------
